Name: Council Regulation (EEC, Euratom, ECSC) No 3681/83 of 19 December 1983 adjusting the weightings applied in Italy to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 83 Official Journal of the European Communities No L 368/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 3681/83 of 19 December 1983 adjusting the weightings applied in Italy to the remuneration and pensions of officials and other servants of the European Communities living in Varese and limits the retroactive effect of the adjustment of the weighting to 1 January 1978 .'; Whereas, to give effect to this judgment, the Regula ­ tions fixing weightings for Italy from 1 January 1976 should be adjusted and a specific weighting fixed for Varese from the same date ; Whereas, to this end, the method devised by the Statistical Office of the European Communities should be applied, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 January 1976, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regula ­ tion (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 2074/83 (2), and in particular Articles 63, 64 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission , Whereas a large number of officials and other servants employed at the Joint Research Centre in Ispra insti ­ tuted proceedings to secure replacement of their salary statements for January 1979 ; Whereas , by judgment dated 15 December 1982, the Court ruled as follows : 'The applicant's salary statement for January 1979 is annulled, in as far as it is restricted to giving effect to Council Regulation (Euratom, ECSC, EEC) No 3087/78 both as to the amount of the adjustment of the weighting and as to the retroactive effect of that adjustment, together with the decisions rejecting the applicant's complaints ; Regulation (Euratom, ECSC, EEC) No 3087/78 is declared not applicable to the applicant in so far as it takes no account of the cost of Italy (except Varese) Varese 187,9 192,6 2 . With effect from 1 July 1976, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : 201,4 207,4 Italy (except Varese) Varese 3 . With effect from 1 January 1977, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : Italy (except Varese) Varese 140,6 146,9 4 . With effect from 1 July 1977, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : (') OJ No L 56, 4 . 3 . 1968 , p . 1 . 2) OJ No L 203 , 27 . 7 . 1983 , p . 1 . Italy (except Varese) Varese 138,5 148,1 No L 368 /2 Official Journal of the European Communities 29 . 12. 83 Italy (except Varese) Varese 75,3 81,0 Article 2 1 . With effect from 1 January 1976, the weighting applicable to pensions pursuant to the second subpara ­ graph of Article 82 ( 1 ) of the Staff Regulations shall be as shown below for persons entitled to pensions declaring their homes to be in Italy : 5 . With effect from 1 July 1979, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : Italy (except Varese) Varese 70,5 76,1Italy 187,9 6 . With effect from 1 January 1980 , the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : 2 . With effect from 1 July 1976, the weighting applicable to pensions pursuant to the second subpara ­ graph of Article 82 ( 1 ) of the Staff Regulations shall be as shown below for persons entitled to pensions declaring their homes to be in Italy : Italy (except Varese) Varese 77.1 82.2 Italy 201,4 7. With effect from 1 April 1980, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows :3 . With effect from 1 January 1977, the weighting applicable to pensions pursuant to the second subpara ­ graph of Article 82 ( 1 ) of the Staff Regulations shall be as shown below for persons entitled to pensions declaring their homes to be in Italy : Italy (except Varese) Varese 81,2 84,4 Italy 140,6 8 . With effect from 1 July 1980, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : Italy (except Varese) Varese 75,3 79,1 4. With effect from 1 July 1977, the weighting applicable to pensions pursuant to the second subpara ­ graph of Article 82 ( 1 ) of the Staff Regulations shall be as shown below for persons entitled to pensions declaring their homes to be in Italy : 9 . With effect from 16 November 1980 , the weight ­ ings applicable to the remuneration of officials and other servants employed in Italy shall be as follows :Italy 138,5 Italy (except Varese) Varese 82,4 79,1 Article 3 10 . With effect from 1 January 1981 , the weight ­ ings applicable to the remuneration of officials and other servants employed in Italy shall be as follows :1 . With effect from 1 January 1978 , the weightingsapplicable to the remuneration of officials and other servants employed in Italy shall be as follows : Italy (except Varese) Varese 82,4 85,3Italy (except Varese) Varese 146.4 156.5 11 . With effect from 16 May 1981 , the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows :2 . With effect from 1 July 1978 , the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : Italy (except Varese) Varese 91,5 95,3 Italy (except Varese) Varese 146.8 157.9 12. With effect from 1 July 1981 , the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : 3 . With effect from 1 January 1979, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : Italy (except Varese) Varese 83,6 87,1 Italy (except Varese) Varese 157,2 169,1 13 . With effect from 16 November 1981 , the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : 4 . With effect from '1 April 1979 , the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : Italy (except Varese) Varese 89,0 90,7 29 . 12. 83 Official Journal of the European Communities No L 368/3 14. With effect from 1 July 1982, the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : 3 . With effect from 1 January 1980, the weighting applicable to officials and other servants, referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 and to whom this Regulation applies, shall be as follows :Italy (except Varese) Varese 89,7 91 ,'9 Varese 88,9 4. With effect from 1 July 1980 , the weighting applicable to officials and other servants, referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 and to whom this Regulation applies, shall be as follows : Varese 94,3 5. With effect from 1 January 1981 , the weighting applicable to officials and other servants, referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 and to whom this Regulation applies, shall be as follows : Article 4 1 . The weightings applicable to the remunerations and pensions of officials and other servants of the European Communities employed in Italy, as set out in Regulations (ECSC, EEC, Euratom) No 1 592/76 ('), (ECSC, EEC, Euratom) No 3177/76 (2), (EEC, Euratom, ECSC) No 1409/77 (3) and (EEC, Euratom, ECSC) No 2859/77 (4), are hereby repealed . 2. The weightings applicable to the remunerations of officials and other servants of the European Communities employed in Italy, as set out in Regula ­ tions (Euratom, ECSC, EEC) No 1461 /78 (5), (Euratom, ECSC, EEC) No 3087/78 (6), (Euratom, ECSC, EEC) No 3084/78 (7), (EEC, Euratom, ECSC) No 161 /80 (8), (EEC, Euratom, ECSC) No 1525/80 (9), (ECSC, EEC, Euratom) No 3139/82 (10), (Euratom, ECSC, EEC) No 397/81 ( »), (Euratom, ECSC, EEC) No 3017/81 (12), (ECSC, EEC, Euratom) No 372/82 (13) and (ECSC, EEC, Euratom) No 1 625/82 (H), are hereby repealed. Varese 101,1 6 . With effect from 16 May 1981 , the weighting applicable to officials and other servants, referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 and to whom this Regulation applies, shall be as follows : Varese 109,0 7 . With effect from 1 July 1981 , the weighting applicable to officials and other servants, referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 and to whom this Regulation applies, shall be as follows : Article 5 1 . With effect from 1 April 1979, the weighting applicable to officials and other servants, referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 ( 15) and to whom this Regulation applies, shall be as follows : Varese 109,0 Varese 81,0 8 . With effect from 1 January 1982, the weighting applicable to officials and other servants , referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 and to whom this Regulation applies, shall be as follows : 2 . With effect from 1 July 1979 , the weighting applicable to officials and other servants, referred to in Article 2 of Regulation '(EEC, Euratom, ECSC) No 160/80 and to whom this Regulation applies, shall be as follows : Varese 112,7 Varese 84,2 9 . With effect from 1 July 1982, the weighting applicable to officials and other servants, referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 and to whom this Regulation applies, shall be as follows : (') OJ No L 177, 2 . 7. 1976, p. 1 . (2) OJ No L 359 , 30 . 12 . 1976, p. 1 . ( 3 ) OJ No L 160, 30 . 6 . 1977, p. 1 . O OJ No L 330, 23 . 12 . 1977, p. 1 . ( 5) OJ No L 176, 30 . 6 . 1978 , p. 1 . Varese 118,4(6) OJ No L 369, 29 . 12 . 1978, p. 10 . O OJ No L 369 , 29 . 12. 1978 , p . 1 . (8) OJ No L 20 , 26 . 1 . 1980, p . 5 . O OJ No L 152, 20 . 6 . 1980, p . 3 . ( I0) OJ No L 331 , 26 . 11 . 1982, p . 1 . (") OJ No L 46, 19 . 2 . 1981 , p . 1 . H OJ No L 302, 23 . 10 . 1981 , p . 1 . (") OJ No L 47, 19 . 2 . 1982, p . 13 . H OJ No L 181 , 25 . 6 . 1982, p . 1 . H OJ No L 20, 26 . 1 . 1980, p . 1 . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 368/4 Official Journal of the European Communities 29 . 12. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS